Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00970-CR

                                       John Anthony MORALES,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR5655
                              Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 9, 2019

DISMISSED

           The trial court’s certification in this appeal states: “[T]his criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” “In a plea bargain case . . . a defendant may appeal

only: (a) those matters that were raised by written motion filed and ruled on before trial, or (b)

after getting the trial court’s permission to appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record,

which contains a written plea bargain, establishes the punishment assessed by the court does not

exceed the punishment recommended by the prosecutor and agreed to by the defendant. See id.

The clerk’s record does not include a written motion filed and ruled upon before trial, nor does it
                                                                                      04-18-00970-CR


indicate the trial court gave its permission to appeal. See id. The trial court’s certification,

therefore, appears to accurately reflect that this is a plea-bargain case and appellant does not have

a right to appeal.

         We must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). We issued an order stating

this appeal would be dismissed unless an amended trial court certification was made part of the

appellate record by December 31, 2018. See TEX. R. APP. P. 25.2(d); Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.). No such amended trial court certification has been

filed.

         Accordingly, this appeal is dismissed pursuant to Rule 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-